office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date uil number info release date conex-114408-06 the honorable john duncan member u s house of representatives market street suite knoxville tennessee dear congressman duncan this is in response to your inquiry dated ------------------------ on behalf of the employees of the --------------------------------- the employees raised several questions concerning the taxation of employer contributions to internal_revenue_code code sec_401 plans and code sec_457 deferred_compensation arrangements the employees are specifically concerned that unlike k ’s and other retirement plans our b plan must withhold social_security and medicare taxes on the employer’s contribution a deferred_compensation arrangement is any plan program or agreement under which an employer promises to pay an amount to an employee at some future date for his past present or in some cases further services a deferred_compensation arrangement can be either qualified or nonqualified as a general_rule a plan must contain numerous specific statutorily mandated provisions in order to be treated as a qualified_plan under code sec_401 including funding nondiscrimination employee coverage distribution and other requirements deferred_compensation arrangements have the basic advantage of deferring income_tax on amounts contributed by the employer to the plan until they are distributed to the employee however contributions to deferred_compensation arrangements may or may not be subject_to taxes under the federal_insurance_contributions_act fica at the time they are made depending on the type of arrangement fica_taxes are imposed on wages paid with respect to employment code sec_3101 generally all remuneration an employer pays for services an employee performs is subject_to fica_taxes unless the law specifically excepts the remuneration from the term wages or excepts the services from the term employment code sec_3101 sec_3111 and sec_3121 the law specifically excepts from wages contributions an employer makes on behalf of an employee to a tax qualified_plan that satisfies all the requirements of code sec_401 code sec_3121 in contrast the law provides that an employer_contribution under a qualified_cash_or_deferred_arrangement under code sec_401 is included in wages and subject_to fica tax code sec_3121 a qualified_cash_or_deferred_arrangement is one that allows an employee to elect to have the employer’s contribution made to the plan on the employee’s behalf or directly to the employee in the form of cash or some other taxable benefit similarly amounts deferred under a sec_457 plan are includable in wages and subject_to fica_taxes as of the later of when the services are performed or when there is no substantial_risk_of_forfeiture of the rights to such amount code sec_3121 this generally means that the amounts are subject_to fica tax at the time of deferral sec_457 provides rules for nonqualified_deferred_compensation_plans established by eligible employers state and local governments and tax-exempt organizations are eligible employers an eligible_state_deferred_compensation_plan is one that meets the requirements of code sec_457 the letter asserts that the fica taxation of amounts deferred under a code sec_457 plan discourages rather than encourages savings and this taxation discriminates against employees covered by a b plan when contributions to other plans are exempt from fica taxation it was not the intent of congress to discourage participants in b plans and similar arrangements from saving for retirement rather the purpose of congress in enacting the provision of sec_3121 was to protect the social_security_wage_base code sec_3121 was enacted as part of the social_security act amendments of public law in senate report no date the senate committee on finance provides insight into the reasons congress enacted sec_3121 generally if an employee receives cash and then chooses too use these funds for personal savings or benefits the amount of cash received in subject_to fica this is true for example for contributions to an individual_retirement_account ira even if the employer transmits the funds directly to the ira account under cash or deferred arrangements certain tax-sheltered annuities certain cafeteria plans and eligible_state_deferred_compensation_plans the employer contributes funds which are set_aside by individual employees for individual savings arrangements and thus the committee believes that such employer contributions should be included in the fica base as is the case for ira macro form rev department of the treasury - internal_revenue_service contributions otherwise individuals could in effect control which portion of their compensation was to be included in the social_security_wage_base this would make the system partially elective and would undermine the fica tax_base i hope this information is helpful please contact me at -------------------- or ------ --- ---------------------------------------if you need further assistance sincerely catherine e livingston assistant chief_counsel exempt_organizations employment_tax government entities tax exempt government entities macro form rev department of the treasury - internal_revenue_service
